DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 23 April 2021.  
Claims 1–11 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed 04 March 2019, 29 May 2019, and 14 April 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
According to claim 1, “each node in a plurality of nodes” “maintain[s] … a local current count value determined at each node [and] copies of remote current count values determined at other nodes in the plurality of nodes ….” Claim 1 also recites “using the local current count value and the copies of the remote current count values at at least one of the plurality of nodes.” 
Claim 1 is indefinite because it is unclear whether the phrase “the local current count value” refers to each local current count value maintained at each node or to a particular local current count value maintained at a particular node. 

Claim 1 is further indefinite because it is unclear whether “at at least one of the plurality of nodes” refers to the “using” or to “the local current count value and the copies of the remote current count values.”
Furthermore, according to claim 1, “each node in a plurality of nodes” “maintain[s] … a ledger ….” Claim 1 also recites “using the ledger to verify an integrity of the history of determined local count values and communicated remote count values.” Claim 1 is indefinite because it is unclear whether the phrase “the ledger” refers to each ledger maintained at each node or to a particular ledger maintained at a particular node. 
Furthermore, claim 1 recites “using the local current count value and the copies of the remote current count values to compute the global count value at at least one of the plurality of nodes.” Claim 1 is indefinite because it is unclear whether the claim requires computing the global count value, or whether the claim merely requires use of the local current count value and the copies of the remote current count values. For purposes of applying the prior art, the Examiner interprets “to compute …” as a result that is not a positively recited method step.
Furthermore, claim 1 recites “using the ledger to verify an integrity of the history of determined local count values and communicated remote count values.” Claim 1 is indefinite because it is unclear whether the claim requires verifying the integrity of the history, or whether the claim merely requires use of the ledger. For purposes of applying the prior art, the Examiner interprets “to verify …” as a result that is not a positively recited method step.
Dependent claims 2–11 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Spanos et al. (US 2016/0027229 A1) (“Spanos”).
As per claim 1, Spanos discloses a method of maintaining a global count value in a distributed computing system, the method comprising:
maintaining at each node in a plurality of nodes in the distributed computing system a local current count value determined at each node ([0063] “voting data is passed to the blockchain client”; [0065] “Each voting machine is a node in the larger distributed network 803 connected through the internet and is capable of participating in accepting votes, and solving for new blocks on the blockchain … The voting data is broadcast to the whole network and all voting machines work simultaneously to solve the next block in the chain.”), copies of remote current count values determined at other nodes in the plurality of nodes and communicated to each node ([0063] nodes broadcast their “voting data” to each other, i.e., the distributed network; [0064]; [0065] “Each voting machine is a node in the larger distributed network 803 connected through the internet and is capable of participating in accepting votes, and solving for new blocks on the blockchain … The voting data is broadcast to the whole network and all voting machines work simultaneously to solve the next block in the chain.”) and a ledger comprising a cryptographically protected history of determined local count values and communicated remote count values ([0065] “blockchain”);

using the ledger to verify an integrity of the history of determined local count values and communicated remote count values ([0049]; also [0072] “auditing of the votes stored in the voting blockchain”).
As per claim 2, Spanos discloses the method of claim 1, further comprising communicating copies of local current count values from each node to other nodes by including the copies of the local current count values in inter-node communications required for function of the distributed computing system ([0065]).
As per claim 3, Spanos discloses the method of claim 1, further comprising: recording a local current count value at a node ([0064]); recording a version identifier associated with the local current count value (fig.1, 104); updating the ledger to include the local current count value and the version identifier ([0065]); and incorporating the local current count value and the version identifier into the cryptographically protected history in the ledger (fig. 1).
As per claim 4, Spanos discloses the method of claim 3, wherein: the ledger comprises a plurality of ledger records comprising local current count value ledger records, any local current count value ledger record comprising: a unique local current count value; a unique version identifier; and a cryptographically protected history entry incorporating all preceding ledger records having version identifiers greater than the unique version identifier of the local current count value ledger record (fig. 1; note alternatively/also this “wherein” clause appears to be 
As per claim 5, Spanos discloses the method of claim 3, wherein: the cryptographically protected history entry comprises a hash chain incorporating all preceding ledger records; and incorporating the local current count value and the version identifier comprises incorporating the local current count value and the version identifier into the hash chain (fig. 1; also inherent to use of a blockchain).
As per claim 6, Spanos discloses the method of claim 5, wherein using the ledger to verify the integrity of the history of determined local values and communicated remote values comprises recalculating the hash chain for all preceding ledger records (at least [0047]).
As per claim 7, Spanos discloses the method of claim 1, further comprising: receiving at a local node from a remote node: a remote current count value at the remote node; a remote node version identifier indicating a version of the remote current count value; and a remote node cryptographically protected history ([0064] “voting data may be packaged in a blockchain block before being broadcast to the distributed network”; fig. 1, block includes e.g. payload, timestamp, and payload hash); associating a local node version identifier (e.g., fig. 1, 104 of second block) with the remote current count value, the remote node version identifier and the remote node cryptographically protected history ([0065] blockchain is formed from blocks, which associates structure of fig. 1 from one node with structure of fig. 1 from another node, in the case that the voting data at each node is formed into a block prior to being broadcast); and incorporating the remote current count value, the remote node version identifier and the remote node cryptographically protected history into the cryptographically protected history in the ledger of the local node ([0065] blockchain is formed from data from nodes in the network).

As per claim 9, Spanos discloses the method of claim 7, wherein: the ledger at the local node comprises a plurality of ledger records comprising remote value ledger records, a remote value ledger record comprising: the remote current count value, the remote node version identifier and the remote node cryptographically protected history; the local node version identifier; and a cryptographically protected history entry incorporating all preceding ledger records of the local node having version identifiers preceding the local node version identifier (fig. 1; “blockchain”; note alternatively/also this “wherein” clause appears to be directed to nonfunctional description of stored content, which is not to be given patentable weight).
As per claim 10, Spanos discloses the method of claim 9, wherein: the cryptographically protected history entry comprises a hash chain incorporating all preceding ledger records; and incorporating the remote current count value, the remote node version identifier and the remote node cryptographically protected history comprises incorporating the remote current count value, the remote node version identifier and the remote node cryptographically protected history into the hash chain (fig. 1; “blockchain”; [0065]–[0072]).
As per claim 11, Spanos discloses the method of claim 7, wherein using the ledger to verify the integrity of the history of determined local count values and communicated remote 
Conclusion
The prior art made of record (see attached PTOL-892) and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685